       Case 1:18-cv-07424-VEC-RWL Document 84 Filed 02/11/21 Page 1 of 1
                                                               Jackson Lewis P.C.
                                                               666 Third Avenue
                                                               New York NY 10017-4030
                                                               (212) 545-4000 Direct
                                                               (212) 972-3213 Fax
                                                               jacksonlewis.com



MY DIRECT DIAL IS: (212) 545-4045
MY EMAIL ADDRESS IS: ADAM.GROSS@JACKSONLEWIS.COM


                                                         February 10, 2021
VIA ECF
                                                                                                 2/11/2021
Honorable Robert W. Lehrburger, U.S.M.J.
United States District Court, SDNY
500 Pearl Street, Room 18D
New York, New York 10007

                                                   Re:   Romero, et al. v. Real Innovative
                                                         Construction, LLC, et al.
                                                         Index No.:18-cv-07424(VEC)(RWL)

Dear Judge Lehrburger:

        We are counsel for Defendants ECI Contracting, LLC and Kieran Keaveney (collectively,
the “ECI Defendants”) in the above-referenced matter. As the Court is aware, the Plaintiffs and
the ECI Defendants (the “settling parties”) have reached a settlement in principle to resolve
Plaintiffs’ claims against the ECI Defendants in this matter. The settling parties respectfully
request that the Court grant them a two week extension of time—until February 24, 2021—to
submit their settlement agreement for the Court’s review and approval. The settling parties have
largely agreed to the language of the written settlement agreement and request this brief extension
of time to effectuate the execution of the document. This is the settling parties’ first request for an
extension of this deadline, and the requested extension will not impact any other existing deadlines.
        We thank the Court for its attention to this matter.

                                                         Respectfully submitted,

                                                         JACKSON LEWIS P.C.

                                                         /s Adam S. Gross
                                                         Adam S. Gross

cc:     All counsel (via ECF)



                                                                2/11/2021
